Citation Nr: 0311513	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating determination 
of the Reno Department of Veterans Affairs (VA) Regional 
Office (RO).

The RO denied entitlement to an evaluation in excess of 10 
percent for bilateral sensorineural high frequency hearing 
loss, and service connection for dental trauma.

The veteran, at his September 1999 hearing before a hearing 
officer and in a statement in support of claim submitted at 
the time of the hearing, withdrew his claim for an increased 
evaluation for bilateral hearing loss.  Accordingly, the RO 
did not certify this claim for appellate review.

In December 2000 the Board remanded this matter to the RO for 
further development and adjudicative action.  Such 
development has been accomplished.  

In February 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claim.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The veteran alleges in essence that he sustained dental 
trauma as a result of having ridden in a vehicle that ran 
over a land mine.  He alleges that the concussion from the 
resulting explosion "shattered" his four front upper teeth 
(teeth 7 through 10) and that these teeth were capped shortly 
after his discharge in 1970.   

Service medical records are noted to show an October 1969 
instance of dental treatment for teeth numbered 7, 8, 9 and 
10, with the treatment marked as "Car-D-Zno-Eug" for teeth 
7 through 9 and "Car-M-Zno-Eug for tooth number 10.  A 
February 1970 dental record reflects the treatment to be 
"Car-D-1 pin-lin-sev" for tooth number 9.  For tooth number 
10 the treatment was marked "Car-MFL-2 pins-lin-sev" and 
"Car-D-Lin-Sev."  Tooth number 7's treatment was marked as 
"Car-M-lin-sev and tooth number 8's treatment was marked as 
"C-D-lin-sev."  A history of the veteran having ran over a 
land mine is shown in his separation examination of July 
1970; the date of this incident is not given.  

The veteran underwent a VA examination in January 2003.  The 
examiner stated that the claims file had been reviewed, but 
made no reference to any of the findings shown in the service 
medical records regarding the pertinent teeth.  The 
examiner's opinion was that based on a review of the "C" 
file, there was no way to know if the maxillary anterior 
teeth were fractured in the military or whether the crowns on 
teeth 7 through 10 were placed due to fractured teeth or 
carious teeth.

In light of the examiner's failure to mention the specific 
findings regarding teeth numbered 7 through 10 in the service 
medical records, the Board finds that this opinion regarding 
causation appears to have been made without benefit of review 
of the service medical records, notwithstanding the 
examiner's indication that the claims file had been reviewed.  

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).
While the Board notified the veteran of the VCAA when it 
issued its November 2001 decision, the CAVC does in fact 
require that the RO initially issue a notification letter to 
the veteran concerning the VCAA.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant 
with a development letter consistent with 
the notice requirements of the VCAA, and 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should return the claims file 
to the dental examiner for further review 
and to obtain an opinion as to the 
nature, extent of severity, and etiology 
of any dental disorder(s) of teeth 7, 8, 
9 and 10 which may be present.  If this 
examiner is no longer available, the 
claims file should be forwarded to 
another dental specialist.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the original or alternate 
examiner prior and pursuant to conduction 
and completion of the claims file review.  

The examiner must annotate the report 
that the claims file was in fact reviewed 
in conjunction with the report.  In 
particular the examiner must address the 
service medical records of dental 
treatment and findings regarding teeth 
numbers 7, 8, 9, 10 during active duty as 
well as the separation examination 
documenting an incident in which he drove 
over a landmine .  Additional examination 
of the veteran is at the option of the 
examiner, and if such is the case, any 
indicated special tests, to should be 
undertaken.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current 
dental disability (ies) affecting teeth 
number 7, 8, 9 and 10?  If so, what 
is/are the diagnosis(es)?

(b) Is it at least as likely as not that 
any currently identified dental 
disability(ies) affecting teeth number 7, 
8, 9, 10 is/are related to the dental 
problems shown to have been treated 
during the veteran's period of military 
service, and is it at least as likely as 
not that any currently identified dental 
disability shown to have been treated 
inservice was caused, or if preexisting 
service, was aggravated beyond natural 
progression thereby by the traumatic 
incident documented in the separation 
examination in which he drove over a 
landmine?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested report (and 
examination if deemed warranted) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement of 
service connection for a dental disorder.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


